DETAILED ACTION

The following is a non-final office action is response to communications received on 11/04/2020.  Claims 31-49 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,125,740, claims 1-10 of U.S. Patent No. 9,585,751, claims 1-20 of U.S. Patent No. 10,034,750, and claims 1-15 of U.S. Patent No. 10,751,173. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim a method for treating a native mitral valve having a native mitral valve annulus and native leaflets, the method comprising: positioning a downstream end of an expandable frame of a prosthetic heart valve apparatus in a low-profile configuration toward a left ventricle and an upstream end of the expandable toward a left atrium, wherein the prosthetic heart valve apparatus comprises: the expandable frame, wherein the expandable frame comprises: a first portion having a downstream region and an upstream region; and a second portion extending in an upstream direction from the downstream region; a valve member mounted to an interior of the first portion of the expandable frame and configured to allow blood flow in the downstream direction and to block blood flow in the upstream direction, a skirt coupled to the downstream region of the first portion and flaring outward in an upstream direction separate from the second portion, wherein the skirt extends around an entire circumference of the expandable frame, wherein, when the downstream end of the expandable frame is positioned toward the left ventricle and the upstream end of the expandable frame is positioned toward the left atrium, the second portion is positioned inward of an inner surface of native leaflets; and expanding the prosthetic heart valve apparatus from the low-profile configuration to an expanded configuration at the native mitral valve annulus such that the second portion exerts a force against the inner surface of the native leaflets and an upstream end of the skirt is spaced outwardly from the first portion.  
As the structural limitations and orientations of the valve are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.


Allowable Subject Matter
Claims 31-49 would be allowable if a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  As set forth in the parent office action(s) Gross et al. (US 8,992,604) discloses the invention substantially as claimed.  Gross teaches a method for treating a native mitral valve (5) having a native mitral valve annulus and native leaflets, the method comprising: positioning a downstream end of an expandable frame of a prosthetic heart valve apparatus in a low-profile configuration toward a left ventricle and an upstream end of the expandable toward a left atrium (Fig 6B), wherein the prosthetic heart valve apparatus comprises: the expandable frame (40), wherein the expandable frame comprises: a first portion having a downstream region (page bottom) and an upstream region (page top); and a second portion (84) extending in an upstream direction from the downstream region; a valve member (80) mounted to an interior of the first portion of the expandable frame and configured to allow blood flow in the downstream direction and to block blood flow in the upstream direction, a skirt (49) coupled to the downstream region of the first portion and flaring outward in an upstream direction separate from the second portion (Fig 6B), wherein the skirt extends around an entire circumference of the expandable frame, wherein, when the downstream end of the expandable frame is positioned toward the left ventricle and the upstream end of the expandable frame is positioned toward the left atrium (Fig 6B); and expanding the prosthetic heart valve apparatus from the low-profile configuration to an expanded configuration at the native mitral valve annulus such that an upstream end of the skirt is spaced outwardly from the first portion.  
However, the prior art either individually or in combination, does not teach or render obvious wherein the second portion is positioned inward of an inner surface of native leaflets and expanding the prosthetic heart valve apparatus from the low-profile configuration to an expanded configuration at the native mitral valve annulus such that the second portion exerts a force against the inner surface of the native leaflets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774